EXHIBIT 10.1
April 18, 2009
Mr. Thomas L. Cronan III
San Jose, CA 95120
Employment Agreement
Dear Tom:
     This letter agreement sets forth the terms of your employment with Harris
Stratex Networks, Inc. (the “Company”) as well as our understanding with respect
to any termination of that employment relationship. This Agreement will become
effective on your first day of employment which is anticipated to be on or about
May 4, 2009.
     1. Position and Duties. You will be employed by the Company as its Senior
Vice-President, Chief Financial Officer, reporting to the President and Chief
Executive Officer. This position will be based at our facility location in San
Jose, California. You accept employment with the Company on the terms and
conditions set forth in this Agreement, and you agree to devote your full
business time, energy and skill to your duties at the Company; provided,
however, that you may serve in a volunteer capacity with any civic, educational
or charitable organization so long as such service does not materially interfere
with your responsibilities and obligations as Senior Vice President, Chief
Financial Officer.
     2. Term of Employment. Your employment with the Company is for no specified
term, and may be terminated by you or the Company at any time, with or without
cause, subject to the provisions of Paragraphs 4 and 5 below.
     3. Compensation. You will be compensated by the Company for your services
as follows:
          (a) Salary: You will be paid a monthly base salary of $25,000.00
($300,000 per year), less applicable withholding, in accordance with the
Company’s normal payroll procedures. In conjunction with your annual performance
review, which will occur at or about the start of each fiscal year (currently
July 1st), your base salary will be reviewed by the Board, and may be subject to
adjustment based upon various factors including, but not limited to, your
performance and the Company’s profitability. Your base salary will not be
reduced except as part of a salary reduction program that similarly affects all
members of the executive staff reporting to the Chief Executive Officer of the
Company, but will not be reduced prior to June 30, 2010 by virtue of any such
salary reduction program.
          (b) Annual Short-Term Incentive Plan: Subject to the approval of the
Board of Directors or its Compensation Committee (as applicable, the “Board”) of
such a plan for

1



--------------------------------------------------------------------------------



 



Mr. Thomas L. Cronan III
Employment Agreement
Company employees each year, starting in FY2010, you will be eligible to
participate in the Company’s Annual Incentive Plan with a target annual bonus of
50% of your annual base salary. You will also be entitled to participate in the
Company’s FY 2009 Annual Incentive Plan on the same basis, prorated for the
portion of FY 2009 falling between your start date and the end of FY 2009. The
Annual Incentive Plan will be paid (if minimum targets are met) in the calendar
year in which the relevant fiscal year ends, promptly after the completion of
the fiscal year’s audit.
          (c) Long-Term Incentive Program: Subject to Board approval each year,
you will be eligible to participate in a Long Term Incentive Plan. Starting with
FY 2009, you will be eligible to participate in the Company’s Long-Term
Incentive Program as defined by the Board. The GAAP value of your initial award,
as determined by the Board at its reasonable discretion, will be $430,000. The
expected structure is (i) 50% of such value will be represented by options with
a 3-year vesting period (50%/25%/25%) and (ii) 50% of such value will be
represented by performance shares subject to vesting based on achievement of
company financial performance criteria for the three-year period ending at the
end of FY 2011. The final structure is subject to determination by the Board.
          (d) Signing Bonus. You will receive a one-time cash bonus of $50,000,
less applicable withholding, payable on the first payroll date after your start
date. You agree to repay this amount to the Company if you resign from your
employment with the Company (other than for Good Reason as defined in Paragraph
5(d) below) prior to six (6) months after your start date.
          (e) Benefits: You will have the right, on the same basis as other
executives of the Company, to participate in and to receive benefits under any
Company group medical, dental, life, disability or other group insurance plans,
as well as under the Company’s business expense reimbursement, educational
assistance, holiday, and other benefit plans and policies. You will also be
eligible to participate in the Company’s 401(k) plan.
          (f) Vacation: Once your employment begins, you will also accrue paid
vacation at the rate of three weeks per year. Maximum accrued vacation will be
in accordance with the Company’s vacation policy.
     4. Voluntary Termination. In the event that you voluntarily resign from
your employment with the Company (other than for Good Reason as defined below),
or in the event that your employment terminates as a result of your death, you
will be entitled to no compensation or benefits from the Company other than
those earned under Paragraph 3 through the date of your termination. (For
purposes of this Agreement, unless otherwise expressly provided, no part of (i)
the Annual Incentive Plan for the year in which your termination occurs, (ii) no
part of the performance shares for the multi-year period in which your
termination occurs and (iii) no part of options or restricted shares that are
not vested as of your termination date will be deemed earned.) You agree that if
you voluntarily terminate your employment with the Company for any reason, you
will provide the Company with at least 10 business days’ written notice of your
resignation. The Company shall have the option, in its sole discretion, to make
your resignation effective at any time prior to the end of such notice period,
provided the Company pays you an amount equal to the base salary you would have
earned through the end of the notice period.

2



--------------------------------------------------------------------------------



 



Mr. Thomas L. Cronan III
Employment Agreement
     5. Other Termination. Your employment may be terminated under the
circumstances set forth below.
          (a) Termination by Disability. If, by reason of any physical or mental
incapacity, you have been or will be prevented from performing your then-current
duties under this Agreement for more than three consecutive months, then, to the
extent permitted by law, the Company may terminate your employment without any
advance notice. Upon such termination, if you sign a general release of known
and unknown claims in a form satisfactory to the Company (a “Release”), the
Company will provide you with the severance payments and benefits described in
Paragraph 5(c). Nothing in this paragraph shall affect your rights under any
applicable Company disability plan; provided, however, that your severance
payments will be offset by any disability income payments received by you so
that the total monthly severance and disability income payments during your
severance period shall not exceed your then-current base salary.
          (b) Termination for Cause or Death: The Company may terminate your
employment at any time for cause (as described below). If your employment is
terminated by the Company for cause, or if your employment terminates as a
result of your death, you shall be entitled to no compensation or benefits from
the Company other than those earned under Paragraph 3 through the date of your
termination. Provided, however, that if your employment terminates as a result
of your death, the Company will pay your estate the prorated portion of any
incentive bonus that you would have earned during the incentive bonus period in
which your employment terminates; such prorated bonus will be paid at the time
that such incentive bonuses are paid to other Company employees.
     For purposes of this Agreement, a termination “for cause” occurs if you are
terminated for any of the following reasons: (i) theft, dishonesty, misconduct
or falsification of any employment or Company records; (ii) improper disclosure
of the Company’s confidential or proprietary information; (iii) any misconduct
by you which has a material detrimental effect on the Company’s reputation or
business; (iv) your refusal or inability to perform any reasonably assigned
duties (other than as a result of a disability) after written notice from the
Company to you of, and a reasonable opportunity to cure, such failure or
inability; or (v) your conviction (including any plea of guilty or no contest)
for any criminal act that impairs your ability to perform your duties under this
Agreement.
          (c) Termination Without Cause: The Company may terminate your
employment without cause at any time. If your employment is terminated by the
Company without cause, and you sign a Release, which must be valid and
enforceable no later than March 15 of the year following the year in which the
termination occurs, and you fully comply with your obligations under Paragraphs
7, 8, and 10, you will receive the following severance benefits:
               (i) severance payments at your final base salary rate for a
period of twelve (12) months following your termination; such payments will be
subject to applicable withholding and made monthly commencing as of the
effective date of your release;

3



--------------------------------------------------------------------------------



 



Mr. Thomas L. Cronan III
Employment Agreement
               (ii) payment of the premiums necessary to continue your and your
covered dependents’ group health insurance under COBRA (or to purchase other
comparable health insurance coverage on an individual basis if you are no longer
eligible for COBRA coverage) until the earlier of (x) twelve (12) months
following your termination date; or (y) the date you and your covered dependents
first became eligible to participate in another employer’s group health
insurance plans;
               (iii) payment of the prorated portion of any incentive bonus that
you would have earned, if any, during the incentive bonus period in which your
employment terminates (the pro-ration shall be equal to the percentage of that
bonus period that you are actually employed by the Company) without taking into
account any positive or negative discretionary adjustment, and such prorated
bonus will be paid to you at the time that such incentive bonuses, if any, are
paid to continuing Company employees;
               (iv) with respect to any equity compensation subject to
service-based vesting granted to you by the Company, you will cease vesting upon
your termination date (except that if termination occurs prior to the first
anniversary of your start date, vesting shall be accelerated to the extent, if
any, vesting would have occurred had you continued in service through the first
anniversary of the grant date of your initial award of service-based equity
compensation); however, you will be entitled to purchase any vested shares of
stock that are subject to service-based options until the earlier of (x) twelve
(12) months following your termination date, or (y) the date on which the
applicable option(s) expire(s); except as set forth in this subparagraph, your
service-based vesting equity compensation awards will continue to be subject to
and governed by the Plan and the applicable award agreements between you and the
Company; and
               (v) reasonable outplacement assistance selected and paid for by
the Company and actually incurred and directly related to the termination of
your services for the Company.
You will not be required to mitigate the severance payments and benefits
described in Paragraphs 5(c)(i) — (v) above by seeking employment or otherwise,
and there shall be no offset against amounts due you on account of your
subsequent employment (except as provided in Paragraph 5(c)(ii) above and in
Paragraph 10 below). Except as expressly set forth in this Paragraph 5(c), your
Company equity compensation awards will continue to be subject to and governed
by the Company’s 2007 Stock Equity Plan (the “Plan”) and the applicable award
agreements between you and the Company.
          (d) Resignation for Good Reason: If you resign from your employment
with the Company for Good Reason (as defined in this paragraph), and you sign a
Release, which must be valid and enforceable no later than March 15 of the year
following the year in which the termination occurs, and you fully comply with
your obligations under Paragraphs 7, 8, and 10, you shall receive the severance
benefits described in Paragraph 5(c). For purposes of this Paragraph, “Good
Reason” means any of the following conditions, which condition(s) remain in
effect 60 days after written notice from you to the Chief Executive Officer of
said condition(s):

4



--------------------------------------------------------------------------------



 



Mr. Thomas L. Cronan III
Employment Agreement
               (i) a reduction in your base salary, other than a reduction that
is similarly applicable to all members of the Company’s executive staff;
               (ii) a material reduction in your employee benefits, other than a
reduction that is similarly applicable to all of the members of the Company’s
executive staff;
               (iii) a material breach by the Company of any material provision
of this Agreement; or
               (iv) the relocation of the Company’s workplace to a location that
is more than 75 miles from your Company workplace of San Jose, California.
The foregoing condition(s) shall not constitute grounds for a Good Reason
resignation unless you have provided notice to the Chief Executive Officer of
the existence of the one or more of the above conditions within forty-five
(45) days after you first become aware of the condition(s).
          (e) Termination or Resignation For Good Reason Following a Change of
Control: If, within 18 months following any Change of Control (as defined
below), your employment is terminated by the Company without cause, or if you
resign from your employment with the Company for Good Reason Following a Change
of Control (as defined below), you sign a Release, which must be valid and
enforceable no later than March 15 of the year following the year in which the
termination occurs, and you fully comply with your obligations under Paragraphs
7, 8, and 10, you shall receive the severance benefits described in
Paragraph 5(c); provided, that the time periods set forth in subparagraphs
5(c)(i), ( ii), and (iv) shall each be increased by an additional twelve months.
In addition, if such termination occurs, you shall receive a payment (in lieu of
any payment under subparagraph 5(c)(iii)) equal to the greater of (i) the
average of the annual incentive bonus payments received by you, if any, for the
previous three years, or (ii) your target incentive bonus for the year in which
your employment terminates. Such payment will be made to you within 15 days
following the date on which the general release of claims described above
becomes effective. The Company will also accelerate the vesting of all unvested
service-based equity compensation granted to you by the Company such that all of
your Company service-based equity compensation will be fully vested as of the
date of your termination/resignation. With respect to any equity compensation
subject to performance-based vesting granted to you by the Company, if such
termination occurs within the second half of any performance measurement period,
then if and to the extent the minimum performance criteria for any performance
measurement period in which your termination occurs are satisfied, a pro rata
portion of your performance shares for such period will vest upon the Board’s
determination, which may be based on audited financial statements for such
period, that the relevant performance criteria have been satisfied; the pro rata
portion shall be (i) the proportion of the performance shares for such period,
based on the achievement of the performance criteria, times (ii) a fraction
whose numerator is the number of days between the commencement of such period
and the date of your termination and whose denominator is the total number of
days in such period.
     6. Change of Control/Good Reason Following a Change of Control.

5



--------------------------------------------------------------------------------



 



Mr. Thomas L. Cronan III
Employment Agreement
          (a) For purposes of this Agreement, a “Change of Control” of the
Company shall mean the occurrence of any of the following unless both
(i) immediately prior to such occurrence Harris Corporation (“Harris”) owns more
than 30% of the total combined voting power of the Company’s outstanding
securities and (ii) immediately after such occurrence (and the exercise or lapse
of any rights triggered by such occurrence) Harris owns a majority of such total
combined voting power of the outstanding capital stock of the Company:
               (i) any merger, consolidation, share exchange or Acquisition,
unless immediately following such merger, consolidation, share exchange or
Acquisition of at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (i) the entity resulting from such merger, consolidation or
share exchange, or the entity which has acquired all or substantially all of the
assets of the Company (in the case of an asset sale that satisfies the criteria
of an Acquisition) (in either case, the “Surviving Entity”), or (ii) if
applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of the Surviving Entity (the “Parent Entity”) is represented by
Company securities that were outstanding immediately prior to such merger,
consolidation, share exchange or Acquisition (or, if applicable, is represented
by shares into which such Company securities were converted pursuant to such
merger, consolidation, share exchange or Acquisition), or
               (ii) any person or group of persons (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended and in
effect from time to time) directly or indirectly acquires beneficial ownership
(determined pursuant to Securities and Exchange Commission Rule 13d-3
promulgated under the said Exchange Act) other than through a merger,
consolidation, or Acquisition of securities possessing more than 30% of the
total combined voting power of the Company’s outstanding securities other than
(i) Harris, provided that this exclusion of Harris shall no longer apply after
such time, if any, as Harris beneficially owns less than 30% of such total
voting power, (ii) an employee benefit plan of the Company or any of its
Affiliates (other than Harris), (iii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates (other than Harris), or (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, or
               (iii) over a period of 36 consecutive months or less, there is a
change in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more proxy contests for the election of Board members, to be composed of
individuals each of whom meet one of the following criteria: (i) have been a
Board member continuously since the adoption of this Plan or the beginning of
such 36 month period, (ii) have been appointed by Harris Corporation, or
(iii) have been elected or nominated during such 36 month period by at least a
majority of the Board members that (x) belong to the same class of director as
such Board member and (y) satisfied the criteria of this subsection (c) when
they were elected or nominated, or
               (iv) a majority of the Board determines that a Change of Control
has occurred, or
               (v) the complete liquidation or dissolution of the Company.

6



--------------------------------------------------------------------------------



 



Mr. Thomas L. Cronan III
Employment Agreement
For the purposes of this Agreement, the terms “Acquisition” and “Affiliate” have
the meaning set forth in the Plan.
          (b) For purposes of this Agreement, “Good Reason Following a Change of
Control” means any of the following conditions, which condition(s) remain in
effect 60 days after written notice from you to the Chief Executive Officer of
said condition(s):
               (i) a material and adverse change in your position, duties or
responsibilities for the Company, as measured against your position, duties or
responsibilities immediately prior to the Change of Control; or
               (ii) a reduction in your base salary as measured against your
base salary immediately prior to the Change in Control; or
               (iii) a material reduction in your employee benefits, other than
a reduction that is similarly applicable to a majority of the members of the
Company’s executive staff; or
               (iv) the relocation by more than 75 miles of your Company
workplace of San Jose, California.
     7. Confidential and Proprietary Information: As a condition of your
employment, you agree to sign and abide by the Company’s standard form of
employee proprietary information/confidentiality/assignment of inventions
agreement.
     8. Termination Obligations.
          (a) You agree that all property, including, without limitation, all
equipment, proprietary information, documents, books, records, reports, notes,
contracts, lists, computer disks (and other computer-generated files and data),
and copies thereof, created on any medium and furnished to, obtained by, or
prepared by you in the course of or incident to your employment, belongs to the
Company and shall be returned to the Company promptly upon any termination of
your employment.
          (b) Upon your termination for any reason, and as a condition of your
receipt of any severance benefits hereunder, you will promptly resign in writing
from all offices and directorships then held with the Company or any affiliate
of the Company.
          (c) Following the termination of your employment with the Company for
any reason, you shall fully cooperate with the Company in all matters relating
to the winding up of pending work on behalf of the Company and the orderly
transfer of work to other employees of the Company. You shall also cooperate in
the defense of any action brought by any third party against the Company.
     9. Limitation of Payments and Benefits. To the extent that any of the
payments and benefits provided for in this Agreement or otherwise payable to you
(the “Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
amount of such Payments shall be either:

7



--------------------------------------------------------------------------------



 



Mr. Thomas L. Cronan III
Employment Agreement
          (a) the full amount of the Payments, or
          (b) a reduced amount that would result in no portion of the Payments
being subject to the excise tax imposed pursuant to Section 4999 of the Code
(the “Excise Tax”),
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by you,
on an after-tax basis, of the greatest amount of benefit. In the event that any
Excise Tax is imposed on the Payments, you will be fully responsible for the
payment of any and all Excise Tax, and the Company will not be obligated to pay
all or any portion of any Excise Tax. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
reduction of cash payments; cancellation of accelerated vesting of stock options
and stock appreciation rights; cancellation of full-value equity compensation
awards; reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of your
equity awards.
     10. Other Activities. In order to protect the Company’s valuable
proprietary information, you agree that during your employment and for the
period, if any, during which severance payments at your final base salary rate
are payable under Paragraph 5(c) or 5(d) above, you will not, as a compensated
or uncompensated officer, director, consultant, advisor, partner, joint
venturer, investor, independent contractor, employee or otherwise, provide any
labor, services, advice or assistance to any entity or its successor involved in
the design, manufacture, distribution (directly or indirectly), or integration
of any digital microwave products substantially similar to current Company
products in form, fit, or function and used in terrestrial microwave
point-to-point telecommunications networks anywhere in the world. You
acknowledge and agree that the restrictions contained in the preceding sentence
are reasonable and necessary, as there is a significant risk that your provision
of labor, services, advice or assistance to any of those competitors could
result in the disclosure of the Company’s proprietary information. You further
acknowledge and agree that the restrictions contained in this paragraph will not
preclude you from engaging in any trade, business or profession that you are
qualified to engage in. In the event of your breach of this Paragraph, the
Company shall not be obligated to provide you with any further severance
payments or benefits subsequent to such breach.
     11. Attorneys’ Fees. The Company will reimburse your reasonable attorneys’
fees (up to $7,500) in connection with the negotiation, preparation and
execution of this Agreement with the Company within thirty (30) days after your
start date, subject to the Company’s expense reimbursement policies and
procedures.
     12. Dispute Resolution. The parties agree that any suit, action, or
proceeding arising out of or relating to this Agreement, the parties’ employment
relationship, or the termination of that relationship for any reason, shall be
brought in the United States District Court for the Northern District of
California (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a California state court in the County of Santa Clara and that
the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection they
may have to the laying of venue for any such suit, action or proceeding brought
in such court. If any one or more provisions of this Paragraph 12 shall for

8



--------------------------------------------------------------------------------



 



Mr. Thomas L. Cronan III
Employment Agreement
any reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
     13. Compliance with Section 409A of the Internal Revenue Code. This
Agreement is intended to comply with, or otherwise be exempt from Section 409A
of the Code and the rules and regulations promulgated thereunder (collectively,
“Section 409A”). However, the Company has not made and is making no
representation to you relating to the tax treatment of any payment pursuant to
this Agreement under Section 409A and the corresponding provisions of any
applicable State income tax laws.
     Notwithstanding anything to the contrary in this Agreement, any payments or
benefits due hereunder upon a termination of employment which are a “deferral of
compensation” within the meaning of Section 409A shall only be payable or
provided to you upon a “separation from service” as defined for purposes of
Section 409A. In addition, if you are a “specified employee” as determined
pursuant to Section 409A as of the date of your separation from service, as so
defined, and if any payments or entitlements provided for in this Agreement
constitute a “deferral of compensation” within the meaning of Section 409A and
cannot be paid or provided in the manner provided herein without subjecting you
to additional tax, interest or penalties under Section 409A, then any such
payment or entitlement which is otherwise payable during the first six months
following your separation from service shall be paid or provided to you in a
lump sum on the earlier of (i) the first business day of the seventh calendar
month immediately following the month in which your separation from service
occurs or (ii) the date of your death. To the extent required to satisfy the
provisions of the foregoing sentence with respect to any benefit to be provided
in-kind, the Company shall bill you, and you shall promptly pay, the value for
tax purposes of any such benefit and the Company shall therefore promptly refund
the amount so paid by you as soon as allowed by the foregoing sentence.
     For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. With respect to any reimbursement of your expenses, or any provision
of in-kind benefits to you, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.
     14. Severability. If any provision of this Agreement is deemed invalid,
illegal or unenforceable, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected.

9



--------------------------------------------------------------------------------



 



Mr. Thomas L. Cronan III
Employment Agreement
     15. Applicable Withholding. All salary, bonus, severance and other payments
identified in this Agreement are subject to applicable withholding by the
Company.
     16. Assignment. In view of the personal nature of the services to be
performed under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement. This Agreement will be binding upon and inure
to the benefit of (a) your heirs, executors and legal representatives upon your
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, comes to own all or substantially all of the assets or business of
the Company.
     17. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral. This Agreement sets forth our entire
agreement regarding the Company’s obligation to provide you with severance
benefits upon any termination of your employment, and you shall not be entitled
to receive any other severance benefits from the Company pursuant to any Company
severance plan, policy or practice.
     18. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California.
     19. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Board.
     Tom, we look forward to having you join us at Harris Stratex Networks, Inc.
Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of the terms of this Agreement.
Sincerely,
Harris Stratex Networks, Inc.

         
By:
  /s/ Harald J. Braun    
 
       
 
  President and Chief Executive Officer    

     I agree to and accept employment with Harris Stratex Networks, Inc. on the
terms and conditions set forth in this Agreement.

             
Date:
  April 18   , 2009   /s/ Thomas L. Cronan III
 
           
 
          Thomas L. Cronan III

10